      Case 2:20-cr-00026-WFN      ECF No. 52    filed 11/02/20   PageID.222 Page 1 of 3


                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

1
                                                                       Nov 02, 2020
2                                                                           SEAN F. MCAVOY, CLERK


3
4
5                              UNITED STATES DISTRICT COURT
6                            EASTERN DISTRICT OF WASHINGTON
7    UNITED STATES OF AMERICA,
                                                    No.    2:20-CR-0026-WFN-1
8                               Plaintiff,
                                                    ORDER DISMISSING THE
9           -vs-                                    INDICTMENT WITH PREJUDICE
10   MARIO PATRICIO-CAZARES,
11                              Defendant.
12
13         A pretrial conference and motion hearing was held October 29, 2020. The Defendant,
14   who is not in custody, was present and represented by Houston Goddard and assisted by
15   Court-appointed interpreter Bea Rump; Assistant United States Attorney Michael Ellis
16   represented the Government.
17         The parties presented argument on Defendant's First Motion to Dismiss Case. ECF
18   No. 43. The Court indicated an inclination to grant the First Motion to Dismiss so declined
19   to hear argument on the Second Motion to Dismiss. Upon further reflection and review of
20   the briefing, the Court grants Defendant's First Motion to Dismiss Case. The facts are not
21   in dispute. Immigration and Customs Enforcement [ICE] served a Notice to Appear on
22   Defendant that specified that the date and time would be set at a later date. The parties also
23   agree that Defendant never received notice of the date and time of the removal hearing.
24         The parties agree that the Motion hinges on whether provisions pertaining to notice
25   in the regulation, § 1003.14, entitled "Jurisdiction and commencement of proceedings" must
26   be met to confer jurisdiction on the Immigration Court. The Government argues that despite
27   the clear language of the regulation that when the regulation says "jurisdiction" it really
28   means "claim-processing rule." The Court disagrees. The plain language of the regulation



     ORDER - 1
      Case 2:20-cr-00026-WFN      ECF No. 52      filed 11/02/20   PageID.223 Page 2 of 3




1    and an interpretive BIA decision refer to jurisdiction. "[A] notice to appear that does not
2    specify the time and place of an alien's initial removal hearing vests an Immigration Judge
3    with jurisdiction over the removal proceedings . . . so long as a notice of hearing specifying
4    this information is later sent to the alien," Karingithi v. Whitaker, 913 F.3d 1158 (2019)
5    (citing Matter of Bermudez-Cota, 27 I. & N. Dec. 441 (BIA 2018) (emphasis added).
6    Though the Government is technically correct that the Ninth Circuit has not specifically
7    addressed whether or not notifying an alien of the time and place of their hearing is a
8    jurisdictional issue or not, the Ninth Circuit has repeatedly noted in each of the cases
9    considered that the alien had received actual, often repeated, notice of the time, date, and
10   place of the removal hearing. Providing the hearing information after the initial service of
11   a Notice to Appear "cures" an incomplete Notice to Appear vesting jurisdiction on the
12   immigration court. See Aguilar Fermin v. Barr, 958 F.3d 887, 895 (Ninth Cir. 2020).
13         The Court decides this case based on the conclusion that jurisdiction had not vested
14   with the immigration court because the incomplete Notice to Appear was never cured with
15   further direction regarding the time and date of the hearing. However, the Court notes that
16   failure to provide notice of when a hearing is to occur is a flagrant violation of due process.
17   Notifying a party regarding the time and date of a hearing that substantially affects their
18   rights is a minimum requirement of due process. Failure to provide such notice hinders the
19   alien's ability to secure counsel, learn of their legal rights and defenses, and otherwise
20   adequately defend their position in court.
21         The Court has reviewed the file and Motions and is fully informed. This Order is
22   entered to memorialize and supplement the oral rulings of the Court. Accordingly,
23         IT IS ORDERED that:
24         1. Defendant's First Motion to Dismiss, filed October 2, 2020, ECF No. 43, is
25   GRANTED.
26         2. The Indictment is DISMISSED with prejudice.
27         3. Defendant's Second Motion to Dismiss, filed October 2, 2020, ECF No. 44, is
28   DENIED AS MOOT.


     ORDER - 2
       Case 2:20-cr-00026-WFN        ECF No. 52   filed 11/02/20   PageID.224 Page 3 of 3




1               The District Court Executive is directed to file this Order and provide copies to
2    counsel.
3               DATED this 2nd day of November, 2020.
4
5
6                                                    WM. FREMMING NIELSEN
     10-29-20                                 SENIOR UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 3
